           Case 1:18-cv-12225-KHP Document 81 Filed 04/06/21 Page 1 of 1

                                     S AMUEL & S TEIN
                                     ATTORNEYS AT LAW
                                                                                               04/06/2021
                1441 BROADWAY, SUITE 6085, NEW YORK, NY 10018
 PHONE: (212) 563-9884 | FAX: (212) 563-9870 | WEBSITE: www.samuelandstein.com



     DAVID STEIN                          April 5, 2021                        ADMITTED IN
     dstein@samuelandstein.com                                            NY, NJ, PA, IL, DC

VIA ECF

Hon. Katharine H. Parker, U.S.M.J.
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                      04/06/2021
     Re:       Molina and Vazquez v. Glaze 4th Ave LLC, et al.
               Docket No. 18-cv-12225 (KHP)

Dear Magistrate Judge Parker:

       We represent plaintiffs in the above-referenced matter and write jointly with
defendants’ counsel, Felice B. Ekelman, Esq., pursuant to Your Honor’s March 22, 2021, Order, to
make a fourth request for an extension of time to finalize resolution terms; the same are due
today. The resolution is nearly completed but was delayed because I was out of the office last
week for Passover. We are confident that with one more brief extension until April 19
everything will be finalized.

      We thank the Court for its attention to this matter. The parties are available at Your
Honor’s convenience in the event that the Court has any questions.

                                            Respectfully submitted,

                                            David Stein

cc: Felice B. Ekelman, Esq. (via ECF)
